PLAINTIFF'S
  EXHIBIT

     1
1:20-CV-1966
                                                                                                                   Bales Declaration
                                                                                                                   Exhibit 1




 .. . '" ........ ,. ... . -,� . ..... .,.. ,. . "'-·- . . --· . .. --�-- ... . ,- .... --·-· ··· ---·--··- . . ···-···,•»-····-·-··�·····• ·-·- --·-•·-···· --·----•-•· ·,-··�-·· -·---•·-·•-----'····-
From: Vince McKnight <Vmcknight@sanfordheisler.com>
Sent: Wednesday, September 2, 2020 10:17 AM
To: Dagon, John <JDagon@beneschlaw.com>
                                                                                                  1
Cc: Phillips, Gregory J.<GPhillips@beneschlaw.com>; Sherwood, Addisah<ASherwood@beneschlaw.com>; Brian F.
Kampman<bkampman@zieglermetzger.com>; Stephen M. Bales<sbales@zieglermetzger.com>; Jarrett Shapiro
<JShapiro@sanfordheisler.com>; Shaun Rosenthal<srosenthal@sanfordheisler.com>; Rob Van Someren Greve
<rvansomerengreve@sanfordheisler.com>
Subject: RE: FirstEnergy Corp. et al. v. Michael Pircio - N.D. Ohio Case No. 1-20-01966


Mr. Dagon:

Thank you for sending us copies of these pleadings.

We are in the process of discussing this matter with Mr. Pircio to determine what course of action to take, including
whether we will represent him or whether to retain local counsel to act on his behalf. Please allow us some time to vet
this matter properly. In the meantime, we will not disclose the documents to anyone other than the
government agency that is Investigating this matter. Your client is in no danger that any trade secrets or other
proprietary information will be shared with any competitors, or anyone other than the government.

Thank you for your cooperation in this regard.

Sincerely,

Vince McKnight


FI. Vincent McKnight Jr.
DC Managing Partner, bio
Whistleblower & Qui Tam Practice Group Co-Chair
700 Pennsylvania Ave SE, Suite 300, Washington, DC 20003
DIRECT: 202-499-5211 I MAIN: 202-499-5200


                           New York
                           Washington, DC
                           San Francisco
                           San Diego
                           Nashville
                           Baltimore
DISCLAIMER: The email above is intended only for the professional and/or personal use of the recipient(s) identified. This email may include
attorney-work product and may be an attorney-client communication and as such privileged and confidential. If you have received this email in
error, delete the original email and any copies of it and please notify me immediately. You may not review, copy, or distribute this email if you
are not an intended recipient.

From: Dagon, John<JDagon@beneschlaw.com>
Sent: Tuesday, September 1, 2020 6:39 PM
To: Vince McKnight<vmcknight@sanfordheisler.com>
Cc: Phillips, Gregory J.<GPhillips@beneschlaw.com>; Sherwood, Addisah<ASherwood@beneschlaw.com>; Brian F.
Kampman <bkampman@zieglermetzger.com>; Stephen M. Bales<sbales@zieglermetzger.com>
Subject: FirstEnergy Corp. et al. v. Michael Pircio - N.D. Ohio Case No. 1-20-01966


--EXTERNAL EMAIL--
                                                                        2
Mr. McKnight,

Please be advised that I represent FirstEnergy in the case initiated by the attached Complaint against Michael Pircio.

In addition to the attached Complaint and related filings, FirstEnergy and Clearsulting LLC filed the attached Motion for
Temporary Restraining Order and Injunctive Relief. Counsel for FirstEnergy will be contacting Chambers tomorrow
morning to request a hearing on the Motion for Temporary Restraining Order.

In light of this, will you be representing Mr. Pircio in this lawsuit? If so, do you request to be heard when the Court sets a
hearing on the attached Motion?

Please advise at your earliest convenience. Thank you.

Sincerely,

John Dagon


John N. Dagon
Associate
Litigation
Benesch Friedlander Coplan & Aronoff LLP
200 Public Square, Suite 2300
Cleveland, OH 44114-2378
Ph:      216.363.6124
Cell: 607.661.0829
Fax:     216. 363.4588
Email: jdagon@beneschlaw.com
www.beneschlaw.com


�enesch
Confidentiality Notice to Incorrect Addressee: www.beneschlaw.com/confidentialitynotice




                                                               3
      anford                                                                         Sanford Heisler Sharp, U,P
                                                                                     700 Pennsylvania Ave. SE, Suite 300
       etsler                                                                        Washington, D.C. 20003
                                                                                     Telephone: (202) 499-5200
        harp
         LLP '
                                                                                     Fax: (202) 499-5199
                                                                                     www.sanfordheisler.com

H. Vincent McK11ightJr., DC Managing Partner
(202) 499-5211
vmcknight@sanfordl1eislcr.com                     New York I Washington D.C. I San Francisco I San Diego I Nashville I Baltimore


                                               September 2, 2020

VIA ELECTRONIC MAIL
John N. Dagon, Esq.
Benesch Friedlander Coplan & AronoffLLP
jdagon@beneschlaw.com

Re: FirstEnergy Corp. et al. v. Michael Pircio - NJ). Ohio Case No. l-20-01966

Dear Mr. Dagon,

        We write you in response to FirstEnergy Corp.'s ("FirstEnergy") and Clearsulting LLC's
("Clearsulting") filing of a Complaint and Motion for Temporary Restraining Order and Preliminary
Injunction against Michael Pircio on September 1, 2020.

        As you know, we only received notice ofthe filing last night and were not representing Mr. Pircio
in connection with this lawsuit. At this time, we do not intend to represent him in the above-captioned
matter. Accordingly, Mr. Pircio will need time to find counsel. In the meantime, however, we are willing
to participate in a telephone conference with the Court for the limited purpose-of discussing logistics on
how best to proceed under the circumstances.

        As we explained in a Jetter on August 21, 2020 addressed to Clearsulting that you received, Mr.
Pircio has shared a number of Clearsulting documents that potentially show a violation of law with his
counsel, and we in turn have shared these documents with a government agency.

       On August 7, 2020, we submitted information to the Securities and Exchange Commission
("SEC") concerning FirstEnergy and Clearsulting. Since then we have been in communication with
Brian D. Fagel, Assistant Director of the Public Finance Abuse Unit, and we intend to continue
cooperating with the SEC in its investigation. Mr. Fagel's contact information is below:

         Brian D. Fagel
         Email: fagelb@sec.gov
         Phone: (312) 886�0843

         In the August 21, 2020 letter, we also advised you that Mr. Pircio has not shared any company
information or documents with anyone other than his counsel and, through his counsel, with government
officials. On September 2, 2020, we confirmed in an email to you that neither we nor Mr. Pircio will disclose
the documents to anyone other than the government agency that is investigating this matter. And I want to
take this opportunity to reiterate that neither we nor Mr. Pircio will disclose the documents or information
with anyone other than the SEC. Your client is in no danger, imminent or otherwise, that any trade secrets
or other proprietary information or documentation will be shared with any competitors, or anyone other
John N. Dagon, Esq.
September 2, 2020
Page 2 of 2

than the SEC.

       Nathan H. Boninger, the Law Clerk to District District Judge Pamela A. Barker, contacted us
regarding a conference call to discuss scheduling with counsel for all parties. A partner at our firm, Kevin
Sharp, will join the telephone conference. We are available to speak later this afternoon or on Friday,
September 4, 2020. Please let us know what times work for you and we can contact Mr. Boninger to
schedule the conference.

       Please do not hesitate to contact me if you have any questions.

                                                       Sincerely,

                                                      ��4� ........,�
                                                      Vince McKnight

cc:    Kevin Sharp, Esq.
       Sanford Heisler Sharp, LLP
       ksharp@sanfordheisler.com

       Gregory J. Phillips, Esq.
       Benesch Friedlander Coplan & AronoffLLP
       GPhillips@beneschlaw.com

       Addisah Sherwood
       Benesch Friedlander Coplan & AronoffLLP
       ASherwood@beneschlaw.com

       Stephen M. Bales, Esq.
       Ziegler Metzger LLP
       sbales@zicglermetzger.com

       Brian F. Kampman
       Ziegler Metzger LLP
       bkampman@zieglermetzger.com
                                                                                                    Bales Declaration
                                                                                                    Exhibit 2
Stephen M. Bales
From:                                                 Phillips, Gregory J. <GPhillips@beneschlaw.com>
Sent:                                                 Friday, September 4, 2020 7:31 AM
To:                                                   Vince McKnight
Cc:                                                   Shaun Rosenthal; Rob Van Someren Greve; Kevin H. Sharp; Brian F. Kampman;
                                                      Sherwood, Addisah; Stephen M. Bales; Jarrett Shapiro; Dagon, John
Subject:                                              Pircio -- draft stipulated injunction
Attachments:                                          13752555_3.docx


Mr. McKnight --

Attached is a draft stipulated injunction for your review. Please let us know if Mr. Pircio has any
comments. I'm available to discuss today if you have any questions.

Sincerely,
Gregory J, Phillips
Vice Chair, Litigation Practice Group and
Chair, Business Litigation Practice Group
Benesch, Friedlander, Coplan & Aronoff LLP
200 Public Square, Suite 2300
Cleveland, OH 44114-2378
Direct: 216.363.4472 I Fax: 216,363.4588 I Mobile: 216.905.2173
qphillips@beneschlaw.com I www.beneschlaw.com

Confidentiality Notice to Incorrect Addressee: www.beneschlaw.com/confidentialitynotice




                                                                                          1
                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


FIRSTENERGY CORP., et al.,                        ) CASE NO.: 1:20-CV-01966
                                                  )
                       PLAINTIFFS,                ) JUDGE: PAMELA A. BARKER
        vs.
                                                  )
MICHAEL PIRCIO,                                   )
                                                  )
                       DEFENDANT.                 ) STIPULATED INJUNCTION



        This matter is before the Court on Plaintiffs' Motion for Temporary Restraining Order and

Preliminary Injunction ("Motion") (EFC Doc. 2) and a letter from Vincent McKnight to counsel

of record in this case dated September 2, 2020 ("Letter") (attached hereto as Exhibit A) that




                                                                                                      r-
references the pendency of an investigation by the Securities and Exchange Commission ("SEC")

into information submitted to the SEC by Mr. McKnight's law firm, Sanford Heisler Sharp LLP

("SHS") on August 7, 2020 ("SEC Investigation"). The Parties having conferred about the

foregoing, Plaintiffs FirstEnergy Corp. ("FirstEnergy") and Clearsulting LLC ("Clearsulting"), on

the one hand, and Defendant Michael Pircio ("Pircio"), on the other, hereby stipulate that this

Court, for good cause shown, ORDER that until further Order of this Court:

         1.    Subject to Paragraph 3 of this Stipulated Injunction, Defendant Michael Pircio is

enjoined from using, disclosing, or misappropriating any of Plaintiffs' trade secret, proprietary,

and confidential information, including, but not limited to, all the information and data that he

downloaded from Clearsulting's Sharepoint site on July 30, 2020;

        2.     Subject to Paragraph 3 of this Stipulated Injunction, Defendant Michael Pircio shall

relinquish and return to FirstEnergy all copies of Plaintiffs' trade secret, proprietary, and

confidential information in his possession, custody, or control, including, but not limited to, all


13752555 v3
paper or electronic copies of any information or data that he downloaded from Clearsulting's

Sharepoint site on July 30, 2020; and

        3.     Defendant Michael Pircio shall instruct SHS to relinquish and return to FirstEnergy,

upon the conclusion of the SEC Investigation, all copies of Plaintiffs' trade secret, proprietary, and

confidential information that Defendant Michael Pircio provided to SHS. Until the conclusion of

the SEC Investigation, Defendant Michael Pircio shall instruct SHS to maintain the confidentiality

of Plaintiffs' information and not to disclose it except to the SEC in furtherance of the SEC

Investigation. Furthermore, nothing in this Stipulated Injunction shall be construed as prohibiting

Defendant Michael Pircio from cooperating with the SEC Investigation.

SO STIPULATED BY ALL PARTIES:


Date: ---�-------

                                           MICHA:EL PIRCIO


Date: -----------

                                           GREGORY J. PHILLIPS, counsel for FirstEnergy
                                           Corp.


Date: -----------

                                           STEPHEN BALES, counsel for Clearsulting LLC.


SO ORDERED:

Date:   -----------
                                           DISTRICT JUDGE PAMELA A. BARKER




13752555 v3
                                                                                          3713 Longwood Court
                                                                                  Cleveland Heights, Ohio 44118
Bales Declaration                                                                      www.HauserLawLLC.com
                                                                                                  216.536.8810

Exhibit 3                                                                                  Laura A. Hauser, Esq.
                                                                                     Laura@HauserLawLLC.com



                                            September 7, 2020

     Gregory J. Phillips, Esq.                        Stephen M. Bales, Esq.
     Addisah Sherwood, Esq.                           Brian F. Kampman, Esq.
     John Dagon, Esq.                                 Ziegler Metzger LLP
     Benesch, Friedlander, Coplan & Aronoff LLP       1111 Superior Avenue, Suite 1000
     200 Public Square, Suite 2300                    Cleveland, Ohio 44114
     Cleveland, Ohio 44114-2378                       Via email to: sbales@zieglermetzger.com
     Via email to: gphillips@beneschlaw.com           bkampman@zieglermetzger.com
     asherwood@beneschlaw.com
     jdagon@beneschlaw.com


           Re:      FirstEnergy Corp., et al. v. Michael Pircio
                    Case No. 1:20-cv-01966 in the United States District Court for the Northern
                    District of Ohio, Eastern Division

    Dear Counsel:

    Marc Dann and I have been recently engaged by Defendant Michael Pircio in the above
    captioned action. I filed my notice of appearance and Marc will file his shortly. We are aware of
    the hearing scheduled with Judge Barker for Wednesday morning, and we understand that you
    have already had discussions with Vince McKnight about ways to resolve the issues that would
    otherwise be the subject of the TRO hearing.

    Although we would not agree to the form of the proposed TRO attached to the motion that was
    filed, we believe that there are several ways that we could reach an agreement as to the
    possession of the files in issue and to assure Plaintiffs that they have not been disseminated in
    any way other than the disclosure already provided to you by Mr. McKnight.

    Let me know if you would like to schedule a call to discuss our suggestions about how this may
    be accomplished, or if you would instead prefer that we make a written proposal for your
    consideration. We look forward to hearing from you.

    Very truly yours,

    Laura A. Hauser

    Laura A. Hauser

    cc:    Marc E. Dann, Esq.
Stephen M. Bales
                                                                                   Bales Declaration, Exhibit 4
From:                                                 Phillips, Gregory J. <GPhillips@beneschlaw.com>
Sent:                                                 Monday, September 7, 2020 4:35 PM
To:                                                   Laura Hauser; Sherwood, Addisah; Dagon, John; Stephen M. Bales; Brian F. Kampman
Cc:                                                   Marc Dann
Subject:                                              RE: FirstEnergy Corp. v. Pircio
Attachments:                                          13752555_3.docx



Laura,

Thank you for your letter. With respect to resolving the TRO before Wednesday, I think a written proposal is
the most efficient way to proceed. In particular, we'd ask you and Marc to provide any redlined changes you
feel are needed to the draft stipulated injunction I sent to Vince McKnight Friday morning. (A copy is attached
in the event you don't have it.) After receiving a redline, we can assess whether a call tomorrow is necessary.

Regards,

Gregory J. Phillips
Vice Chair, Litigation Practice Group and
Chair, Business Litigation Practice Group
Benesch, Friedlander, Coplan & Aronoff LLP
200 Public Square, Suite 2300
Cleveland, OH 44114-2378
Direct: 216.363.4472 I Fax: 216.363.4588 I Mobile: 216.905.2173
qphillips@beneschlaw.com I www.beneschlaw.com             - --

Confidentiality Notice to Incorrect Addressee: www.beneschlaw.com/confidentialitynotice


From: Laura Hauser<laura@HauserLawLLC.com>
Sent: Monday, September 7, 2020 2:58 PM
To: Phillips, Gregory J.<GPhillips@beneschlaw.com>; Sherwood, Addisah<ASherwood@beneschlaw.com>; Dagon, John
<JDagon@beneschlaw.com>; sbales@zieglermetzger.com; bkampman@zieglermetzger.com
Cc: Marc Dann <mdann@dannlaw.com>
Subject: FirstEnergy Corp. v. Pircio

*** External E-Mail - Use Caution***
Dear Counsel,

Please see attached letter.

Best,
Laura A. Hauser, Esq.


            HAUSER· LAW


3713 Longwood Court I Cleveland Heights, Ohio 441181216.536.8810
Laura@Hause1·LawLLC.co111 I www.HauserLawLLC.com




                                                                                          1
2
                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

FIRSTENERGY CORP., et al.,                        ) CASE NO.: 1:20-CV-01966
                                                  )
                       PLAINTIFFS,                ) JUDGE: PAMELA A. BARKER
        vs.                                       )
                                                  )
MICHAEL PIRCIO,                                   )
                                                  )
                       DEFENDANT.                 ) STIPULATED INJUNCTION



        This matter is before the Court on Plaintiffs' Motion for Temporary Restraining Order and

Preliminary Injunction ("Motion") (EFC Doc. 2) and a letter from Vincent McKnight to counsel

of record in this case dated September 2, 2020 ("Letter") ( attached hereto as Exhibit A) that

references the pendency of an investigation by the Securities-ancl-Excliange Commission('SEC")

into information submitted to the SEC by Mr. McKnight's law firm, Sanford Heisler Sharp LLP

("SHS") on August 7, 2020 ("SEC Investigation"). The Parties having conferred about the

foregoing, Plaintiffs FirstEnergy Corp. ("FirstEnergy") and Clearsulting LLC ("Clearsulting"), on

the one hand, and Defendant Michael Pircio ("Pircio"), on the other, hereby stipulate that this

Court, for good cause shown, ORDER that until further Order of this Court:

        1.     Subject to Paragraph 3 of this Stipulated Injunction, Defendant Michael Pircio is

enjoined from using, disclosing, or misappropriating any of Plaintiffs' trade secret, proprietary,

and confidential information, including, but not limited to, all the information and data that he

downloaded from Clearsulting's Sharepoint site on July 30, 2020;

        2.     Subject to Paragraph 3 of this Stipulated Injunction, Defendant Michael Pircio shall

relinquish and return to FirstEnergy all copies of Plaintiffs' trade secret, proprietary, and

confidential information in his possession, custody, or control, including, but not limited to, all


13752555 v3
paper or electronic copies of any information or data that he downloaded from Clearsulting's

Sharepoint site on July 30, 2020; and

        3.     Defendant Michael Pircio shall instruct SHS to relinquish and return to FirstEnergy,

upon the conclusion of the SEC Investigation, all copies of Plaintiffs' trade secret, proprietary, and

confidential information that Defendant Michael Pircio provided to SHS. Until the conclusion of

the SEC Investigation, Defendant Michael Pircio shall instruct SHS to maintain the confidentiality

of Plaintiffs' information and not to disclose it except to the SEC in furtherance of the SEC

Investigation. Furthermore, nothing in this Stipulated Injunction shall be construed as prohibiting

Defendant Michael Pircio from cooperating with the SEC Investigation.

SO STIPULATED BY ALL PARTIES:


Date:   ----------
                                           MICHAEL PIRCIO


Date:   ----------
                                           GREGORY J. PHILLIPS, counsel for FirstEnergy
                                           Corp.


Date:   ----------
                                           STEPHEN BALES, counsel for Clearsulting LLC.


SO ORDERED:

Date:   -----------
                                           DISTRICT JUDGE PAMELA A. BARKER




13752555 v3
                                                                                          Bales Declaration, Exhibit 5
Stephen M. Bales

From:                                                 Laura Hauser <laura@HauserLawLLC.com>
Sent:                                                 Tuesday, September 8, 2020 9:24 AM
To:                                                   Phillips, Gregory J.; Sherwood, Addisah; Dagon, John; Stephen M. Bales; Brian F.
                                                      Kampman
Cc:                                                   Marc Dann
Subject:                                              Re: FirstEnergy Corp. v. Pircio
Attachments:                                          20200907 Draft Stipulation from Plaintiffs v.4.docx


Greg
Attached is a revised version of the Stipulated Injunction for your review. Please let us know if we can agree on a form
of this Stipulation or if we need to schedule a call today for further discussion. Thank you.

Best,
Laura A. Hauser, Esq.




3713 Longwood Court Cleveland Heights, Ohio 44118 216.536.8810
Laura@HauserLawLLC.com  www.HauserLawLLC.com



From: "Phillips, Gregory J." <GPhillips@beneschlaw.com>
Date: Monday, September 7, 2020 at 4:35 PM
To: Laura Hauser <laura@HauserLawLLC.com>, "Sherwood, Addisah" <ASherwood@beneschlaw.com>,
"Dagon, John" <JDagon@beneschlaw.com>, "sbales@zieglermetzger.com" <sbales@zieglermetzger.com>,
"bkampman@zieglermetzger.com" <bkampman@zieglermetzger.com>
Cc: Marc Dann <mdann@dannlaw.com>
Subject: RE: FirstEnergy Corp. v. Pircio

Laura,

Thank you for your letter. With respect to resolving the TRO before Wednesday, I think a written proposal is
the most efficient way to proceed. In particular, we’d ask you and Marc to provide any redlined changes you
feel are needed to the draft stipulated injunction I sent to Vince McKnight Friday morning. (A copy is attached
in the event you don’t have it.) After receiving a redline, we can assess whether a call tomorrow is necessary.

Regards,

Gregory J. Phillips
Vice Chair, Litigation Practice Group and
Chair, Business Litigation Practice Group
Benesch, Friedlander, Coplan & Aronoff LLP
200 Public Square, Suite 2300
Cleveland, OH 44114-2378
Direct: 216.363.4472 | Fax: 216.363.4588 | Mobile: 216.905.2173
gphillips@beneschlaw.com | www.beneschlaw.com

Confidentiality Notice to Incorrect Addressee: www.beneschlaw.com/confidentialitynotice


                                                                                            1
From: Laura Hauser <laura@HauserLawLLC.com>
Sent: Monday, September 7, 2020 2:58 PM
To: Phillips, Gregory J. <GPhillips@beneschlaw.com>; Sherwood, Addisah <ASherwood@beneschlaw.com>; Dagon, John
<JDagon@beneschlaw.com>; sbales@zieglermetzger.com; bkampman@zieglermetzger.com
Cc: Marc Dann <mdann@dannlaw.com>
Subject: FirstEnergy Corp. v. Pircio

*** External E-Mail - Use Caution ***

Dear Counsel,

Please see attached letter.

Best,
Laura A. Hauser, Esq.




3713 Longwood Court Cleveland Heights, Ohio 44118 216.536.8810
Laura@HauserLawLLC.com  www.HauserLawLLC.com




                                                               2
                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


FIRSTENERGY CORP., et al.,                         ) CASE NO.: 1:20-CV-01966
                                                   )
                        PLAINTIFFS,                ) JUDGE: PAMELA A. BARKER
        vs.                                        )
                                                   )
MICHAEL PIRCIO,                                    )
                                                   )
                        DEFENDANT.                 ) STIPULATED INJUNCTION



        This matter is before the Court on Plaintiffs’ Motion for Temporary Restraining Order and

Preliminary Injunction (“Motion”) (EFCF Doc. 2) and a letter from Vincent McKnight to

Plaintiffs’ counsel of record in this case dated September 2, 2020 (“Letter”) (attached to ECF Doc.

2 as Ex. 3hereto as Exhibit A) that references the pendency of an investigation by the Securities

and Exchange Commission (“SEC”) into information submitted to the SEC by Mr. McKnight’s

law firm, Sanford Heisler Sharp LLP (“SHS”) on August 7, 2020 (“SEC Investigation”). The

Parties having conferred about the foregoing, Plaintiffs FirstEnergy Corp. (“FirstEnergy”) and

Clearsulting LLC (“Clearsulting”), on the one hand, and Defendant Michael Pircio (“Pircio”), on

the other, hereby stipulate that this Court, for good cause shown, ORDER that until further Order

of this Court:

        1.       Subject to Paragraph 3 of this Stipulated Injunction, Defendant Michael Pircio is

enjoined from using, disclosing, or misappropriating any of Plaintiffs’ trade secret, proprietary,

and confidential information, including, but not limited to, all the information and data that

Defendanthe downloaded from Clearsulting’s Sharepoint site on July 30, 2020;

        2.       Subject to Paragraph 3 of this Stipulated Injunction, Defendant Michael Pircio shall

relinquish and return to FirstEnergy all copies or versions of the Plaintiffs’ trade secret,


13752555 v3
proprietary, and confidential information in his possession, custody, or control, including, but not

limited to, all paper or electronic copies of any information or data that he downloaded from

Clearsulting’s Sharepoint site on July 30, 2020, except that Defendant’s undersigned counsel may

retain an image or version of said information and data, to be maintained as confidential; and

        3.     Defendant Michael Pircio shall instruct SHS to relinquish and return to FirstEnergy,

upon the conclusion of the SEC Investigation, all versions copies of Plaintiffs’ data or information

trade secret, proprietary, and confidential information that Defendant Michael Pircio provided to

SHS. Until the conclusion of the SEC Investigation, Defendant Michael Pircio shall instruct SHS

to maintain the confidentiality of Plaintiffs’ data and information and not to disclose it except to

the SEC in furtherance of the SEC Investigation, or as otherwise instructed or ordered by the SEC.

Furthermore, nothing in this Stipulated Injunction shall be construed as prohibiting Defendant

Michael Pircio from cooperating with the SEC Investigation or investigation by any other

government agency.

SO STIPULATED BY ALL PARTIES:


Date: ________________________            ___________________________________

                                          MICHAEL PIRCIOLAURA A. HAUSER, counsel
                                          for Michael Pircio

Date: ________________________
                                          ____________________________________

                                          GREGORY J. PHILLIPS, counsel for FirstEnergy
                                          Corp.

Date: ________________________
                                          ____________________________________

                                          STEPHEN BALES, counsel for Clearsulting LLC.




13752555 v3
SO ORDERED:

Date:

              DISTRICT JUDGE PAMELA A. BARKER




13752555 v3
                                                                                         Bales Declaration, Exhibit 6
Stephen M. Bales

From:                                                 Phillips, Gregory J. <GPhillips@beneschlaw.com>
Sent:                                                 Tuesday, September 8, 2020 3:00 PM
To:                                                   Laura Hauser; Sherwood, Addisah; Dagon, John; Stephen M. Bales; Brian F. Kampman
Cc:                                                   Marc Dann
Subject:                                              RE: FirstEnergy Corp. v. Pircio
Attachments:                                          Proposed Stipulated Injunction.DOCX


Laura,

Attached is redline of the draft you circulated this morning. In addition to our redlined changes, it incorporates
almost all of your revisions and has a few explanatory comments. Please call my cell phone below with any
questions.

Thanks,
Gregory J. Phillips
Vice Chair, Litigation Practice Group and
Chair, Business Litigation Practice Group
Benesch, F riedlander, Coplan & Aronoff LLP
200 Public Square, Suite 2300
Cleveland, OH 44114-2378
Direct: 216.363.4472 I Fax: 216.363.4588 I Mobile: 216.905.2173
gphillips@beneschlaw.com I www.beneschlaw.com

�nfidentiallty Notice to Incorrect Addressee: www.beneschlaw.com/confidentialllynotice


From: Laura Hauser<laura@HauserLawLLC.com>
Sent: Tuesday, September 8, 2020 9:24 AM
To: Phillips, Gregory J.<GPhillips@beneschlaw.com>; Sherwood, Addisah<ASherwood@beneschlaw.com>; Dagon, John
<JDagon@beneschlaw.com>; sbales@zieglermetzger.com; bkampman@zieglermetzger.com
Cc: Marc Dann <mdann@dannlaw.com>
Subject: Re: FirstEnergy Corp. v. Pircio

*** External E-Mail - Use Caution ***
Greg
Attached is a revised version of the Stipulated Injunction for your review. Please let us know if we can agree on a form
of this Stipulation or if we need to schedule a call today for further discussion. Thank you.

Best,
Laura A. Hauser, Esq.

           HAUSER•LAW

3713 Longwood Court I Cleveland Heights, Ohio 441181216.536.8810
Laura@HauserLawLLC.com I www.HauserLawLLC.com




                                                                                           1
From: "Phillips, Gregory J. 11 <GPhillips@beneschlaw.com>
Date: Monday, September 7, 2020 at 4:35 PM
To: Laura Hauser <laura@HauserLawLLC.com>, "Sherwood, Addisah" <ASherwood@beneschlaw.com>,
"Dagon, John" <JDagon@beneschlaw.com>, 11sbales@zieglermetzger.com11 <sbales@zieglermetzger.com>,
11
   bkampman@zieglermetzger.com 11 <bkampman@zieglermetzger.com>
Cc: Marc Dann <mdann@dannlaw.com>
Subject: RE: FirstEnergy Corp. v. Pircio

Laura,

Thank you for your letter. With respect to resolving the TRO before Wednesday, I think a written proposal is
the most efficient way to proceed. In particular, we'd ask you and Marc to provide any redlined changes you
feel are needed to the draft stipulated injunction I sent to Vince McKnight Friday morning. (A copy is attached
in the event you don't have it.) After receiving a redline, we can assess whether a call tomorrow is necessary.

Regards,
Gregory J. Phillips
Vice Chair, Litigation Practice Group and
Chair, Business Litigation Practice Group
Benesch, Friedlander, Coplan & Aronoff LLP
200 Public Square, Suite 2300
Cleveland, OH 44114-2378
Direct: 216.363.4472 I Fax: 216.363.4588 I Mobile: 216.905.2173
gphillips@beneschlaw.com I www.beneschlaw.com

Confidentiality Notice to Incorrect Addressee: www.beneschlaw.com/confidentlalitynotlce


From: Laura Hauser <laura@HauserLawLLC.com>
Sent: Monday, September 7, 2020 2:58 PM
To: Phillips, Gregory J.<GPhillips@beneschlaw.com>; Sherwood, Addisah <ASherwood@beneschlaw.com>; Dagon, John
<JDagon@beneschlaw.com>; sbales@zieglermetzger.com; bkampman@zieglermetzger.com
Cc: Marc Dann <mdann@dannlaw.com>
Subject: FirstEnergy Corp. v. Pircio

*** External E-Mail - Use Caution ***
Dear Counsel,

Please see attached letter.

Best,
Laura A. Hauser, Esq.

           HAUSER· .LAW

3713 Longwood Court/ Cleveland Heights, Ohio 44118 / 216.536.8810
Laura@HauserlawLLC.corn I www.HauserLawLLC.corn


                                                                                          2
3
                                   IN THE UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF OHIO
                                             EASTERN DIVISION


         FIRSTENERGY CORP., et al.,                              ) CASE NO.: l:20-CV-01966

                                   PLAINTIFFS,                   ) JUDGE: PAMELA A. BARKER
                 vs.                                             )
                                                                 )
         MICHAEL PIRCIO,                                         )
                                                                 )
                                  DEFENDANT.                        STIPULATED INJUNCTION
                                                                )



                 This matter is before the Court on Plaintiffs' Motion for Temporary Restraining Order and

        Preliminary Injunction ("Motion") (ECF Doc. 2) and a letter from Vincent McKnight to Plaintiffs'

- - -Counsel. of-record-in this-case.�a't�d�September-c2-i;;20JQ-(1'Ll')tter11}(att�ehed-hereto�a�ij:ihib1fML- ;;�bl)llrt�pt�d[ffr.JlJ;'��uili;'°�ifsi;,1�n1�er·2ietti\fis·11:;-..,.;_
                                                                                                                 attac)l�di<fthemotion for TRQ:·McKnight j,rovidecl ihhe· ·•.
     that references the pendency of an investigation by the Securities and Exchange Commission                . daf'atter/.;:-t < . • •. • . ·. 00/ < ' - .

        ("SEC") into information submitted to the SEC by Mr. McKnight's law firm, Sanford Heisler

        Sharp LLP ("SHS") on August 7, 2020 ("SEC Investigation"). The Parties having conferred about

        the foregoing, Plaintiffs FirstEnergy Corp. ("FirstEnergy") and Clearsulting LLC ("Clearsulting"),

        on the one hand, and Defendant Michael Pircio ("Pircio"), on the other, hereby stipulate that this

        Court ORDER that until further Order of this Court:

                 1.       Subject to Paragraph 3 of this Stipulated Injunction, Defendant Michael Pircio is

        enjoined from using, disclosing, or misappropriating any of the--Plaintiffs' _information and data

        that Defendant downloaded from Clearsulting's Sharepoint site on July 30, 2020_or otherwise

        obtained without Plaintiffs' authorization on )ruiy otlield�te;[       ...... ----------�----- ,c.;1n��rt,tect[I!f§#1:Jat11"�;\"{h�
                                                                                                                               ·tevlsiohs.�ut n�ed f�gbagethat"pa
                                                                                                                                                         - ' · c · · ··
                 2.       Subject to Paragraph 3 of this Stipulated Injunction, Defendant Michael Pircio shall                  tak.en �h 11pfii\Jer-�a1e.

        relinquish and return to FirstEnergy all copies or versions of the-]21.l!.in.tiJTs• information or data that

        heI.?,,fom!.illJLdownloaded from Clearsulting's Sharepoint site on July 30, 2020 !�LQJD..QJwise


        13752555 v3
              obtained wilhont Plaintilfa'_aulhorization on anv other date.- Notwithslanding !hc_fu.IT_g_oing... ,

              ex;�1➔Hltat-Defendant's undersigned counsel may retain an image or version of said information

              and data, t(+-bo-which_shall bc_maintained as confidential and not_cop ieclto any�evice or new

              slorage medium cxccp(by a compJJ)crforcnsics firm rclained bv))cfendanl's tmdersi&!)cd counsel

              Lhr p urposes of defonding this lawsuil; and

                      3.     Defendant Michael Pircio shall instruct SHS to relinquish and return to FirstEnergy,

              upon the conclusion of the SEC Investigation, all versions of Plaintiffs' data or information that

              Defendant Michael Pircio provided to SHS, Until the conclusion of the SEC Investigation,

              Defendant Michael Pircio shall instruct SHS to maintain the confidentiality of Plaintiffs' data and

              information and not to disclose it except to the SEC in furtherance of the SEC Investigation, or as

-- - --- otherwise-instrueted-or-ordered-by-the -SE&.-Furthermore,nothing-irr-this-Stipulateu-Irrjunctton____

              shall be construed as prohibiting Defendant Michael Pircio from cooperating with the SEC

              Investigation or investigation by any other government agency.

              SO STIPULATED BY ALL PARTIES:


              Date:

                                                        MIGl,IAEb--Jl.JR-t;J(�)LAURA A. HAUSER•. counsel
                                                        for.Michael Pircio

              Date:


                                                        GREGORY J. PHILLIPS, counsel for FirstEnergy
                                                        Corp.

              Date:


                                                        STEPHEN BALES, counsel for Clearsulting LLC.




              13752555 v3
SO ORDERED:

Date: _________
                  DISTRICT JUDGE PAMELA A. BARKER




13752555 v3
                                                                                          Bales Declaration, Exhibit 7
Stephen M. Bales
From:                                                  Phillips, Gregory J. <GPhillips@beneschlaw.com>
Sent:                                                  Tuesday, September 8, 2020 3:33 PM
To:                                                    Laura Hauser; Sherwood, Addisah; Dagon, John; Stephen M. Bales; Brian F. Kampman
Cc:                                                    Marc Dann
Subject:                                               RE: FirstEnergy Corp. v. Pircio
Attachments:                                           Proposed Stipulated Injunction.DOCX; 2020-09-02 Correspondence from V.
                                                       McKnight.pdf


Laura,

As we discussed, attached is a revised draft removing the phrase "without Plaintiffs' authorization" from
paragraphs 1 and 2. Also attached is the Vincent McKnight letter that will be an exhibit.

Please call with any questions.
Gregory J. Phillips
Vice Chair, Litigation Practice Group and
Chair, Business Litigation Practice Group
Benesch, Friedlander, Coplan & Aronoff LLP
200 Public Square, Suite 2300
Cleveland, OH 44114-2378
Direct: 216.363.4472 I Fax: 216.363.4588 I Mobile: 216.905.2173
gphillips@beneschlaw.com I www.beneschlaw.com

Confidentiality Notice to Incorrect Addressee: www.beneschlaw.com/confidentialitynotice


From: Phillips, Gregory J.
Sent: Tuesday, September 8, 2020 3:00 PM
To: 'Laura Hauser' <laura@HauserLawLLC.com>; Sherwood, Addisah <asherwood@beneschlaw.com>; Dagon, John
<jdagon@beneschlaw.com>; sbales@zieglermetzger.com; bkampman@zieglermetzger.com
Cc: Marc Dann <mdann@dannlaw.com>
Subject: RE: FirstEnergy Corp. v. Pircio

Laura,

Attached is redline of the draft you circulated this morning. In addition to our redlined changes, it incorporates
almost all of your revisions and has a few explanatory comments. Please call my cell phone below with any
questions.

Thanks,
Gregory J. Phillips
Vice Chair, Litigation Practice Group and
Chair, Business Litigation Practice Group
Benesch, Friedlander, Coplan & Aronoff LLP
200 Public Square, Suite 2300
Cleveland, OH 44114-2378
Direct: 216.363.4472 I Fax: 216.363.4S88 I Mobile: 216.905.2173
gphillips@beneschlaw.com I www.beneschlaw.com

Confidentiality Notice to Incorrect Addressee: www.beneschlaw.com/confidentialltynotice


                                                                                           1
From: Laura Hauser<laura@HauserLawLLC.com>
Sent: Tuesday, September 8, 2020 9:24 AM
To: Phillips, Gregory J.<GPhillips@beneschlaw.com>; Sherwood, Addisah<ASherwood@beneschlaw.com>; Dagon, John
<JDagon@beneschlaw.com>; sbales@zieglermetzger.com; bkampman@zieglermetzger.com
Cc: Marc Dann<mdann@dannlaw.com>
Subject: Re: FirstEnergy Corp. v. Pircio

*** External E-Mail - Use Caution ***
Greg
Attached is a revised version of the Stipulated Injunction for your review. Please let us know if we can agree on a form
of this Stipulation or if we need to schedule a call today for further discussion. Thank you.

Best,
Laura A. Hauser, Esq.

            HAUSER· .LAW

3713 Longwood Court I Cleveland Heights, Ohio 44118 1216.536.8810
Laura@HauserLawLLC.com I www.HauserLawLLC.com




From: "Phillips, Gregory J. 11 <GPhillips@beneschlaw.com>
Date: Monday, September 7, 2020 at 4:35 PM
To: Laura Hauser <laura@HauserLawLLC.com>, ;'Sherwood, Addisah1 1 <ASherwood@beneschlaw.com>-'--
                                                                                              ,   --                       -
                                                                                                                           -
11                                                                   11
   Dagon, John" <JDagon@beneschlaw.com>, 11sbales@zieglermetzger.com <sbales@zieglermetzger.com>,
 1                                  11
1 bkampman@zieglermetzger.com          <bkampman@zieglermetzger.com>
Cc: Marc Dann <mdann@dannlaw.com>
Subject: RE: FirstEnergy Corp. v. Pircio

Laura,

Thank you for your letter. With respect to resolving the TRO before Wednesday, I think a written proposal is
the most efficient way to proceed. In particular, we'd ask you and Marc to provide any redlined changes you
feel are needed to the draft stipulated injunction I sent to Vince McKnight Friday morning. (A copy is attached
in the event you don't have it.) After receiving a redline, we can assess whether a call tomorrow is necessary.

Regards,
Gregory J, Phillips
Vice Chair, Litigation Practice Group and
Chair, Business Litigation Practice Group
Benesch, Friedlander, Coplan & Aronoff LLP
200 Public Square, Suite 2300
Cleveland, OH 44114-2378
Direct: 216.363.4472 I Fax: 216.363.4588 I Mobile: 216.905.2173
gphillips@beneschlaw.com               I   www.beneschlaw.com

Confidentiality Notice to Incorrect Addressee: www.beneschlaw.com/confidentialitynotice



                                                                                          2
From: Laura Hauser <laura@HauserLawLLC.com>
Sent: Monday, September 7, 2020 2:58 PM
To: Phillips, Gregory J. <GPhillips@beneschlaw.com>; Sherwood, Addisah <ASherwood@beneschlaw.com>; Dagon, John
<JDagon@beneschlaw.com>; sbales@zieglermetzger.com; bkampman@zieglermetzger.com
Cc: Marc Dann <mdann@dannlaw.com>
Subject: FirstEnergy Corp. v. Pircio

*** External E-Mail - Use Caution ***
Dear Counsel,

Please see attached letter.

Best,
Laura A. Hauser, Esq.

        HAUSER·LAW

3713 Longwood Court I Cleveland Heights, Ohio 44118 / 216.536.8810
1-aura@HauserLawLLC.corri / www.HauserLawLLC.com




                                                               3
                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


FIRSTENERGY CORP., et al.,                       ) CASE NO.: 1:20-CV-01966
                                                 )
                       PLAINTIFFS,               ) JUDGE: PAMELA A. BARKER
        vs.                                      )
                                                 )
MICHAEL PIRCIO,                                  )
                                                 )
                       DEFENDANT.                  STIPULATED INJUNCTION
                                                 )
        This matter is before the Court on Plaintiffs' Motion for Temporary Restraining Order and

Preliminary Injunction ("Motion") (ECF Doc. 2) and a letter from Vincent McKnight to Plaintiffs'

counsel of record in this case dated September 2, 2020 ("Letter") ( attached hereto as Exhibit A)

that references the pendency of an investigation by the Securities and Exchange Commission

("SEC") into information submitted to the SEC by Mr. McKnight's law firm, Sanford Heisler

Sharp LLP ("SHS") on August 7, 2020 ("SEC Investigation"). The Parties having conferred about

the foregoing, Plaintiffs FirstEnergy Corp. ("FirstEnergy") and Clearsulting LLC ("Clearsulting"),

on the one hand, and Defendant Michael Pircio ("Pircio"), on the other, hereby stipulate that this

Court ORDER that until further Order of this Court:

        1.     Subject to Paragraph 3 of this Stipulated Injunction, Defendant Michael Pircio is

enjoined from using, disclosing, or misappropriating any of Plaintiffs' information and data that

Defendant downloaded from Clearsulting's Sharepoint site on July 30, 2020 or otherwise obtained

by Defendant on any other date;

        2.     Subject to Paragraph 3 of this Stipulated Injunction, Defendant Michael Pircio shall

relinquish and return to FirstEnergy all copies or versions of Plaintiffs' information or data that

Defendant downloaded from Clearsulting's Sharepoint site on July 30, 2020 or otherwise obtained

by Defendant on any other date. Notwithstanding the foregoing, Defendant's undersigned counsel


13752555 v3
may retain an image or version of said information and data, which shall be maintained as

confidential and not copied to any device or new storage medium except by a computer forensics

firm retained by Defendant's undersigned counsel for purposes of defending this lawsuit; and

        3.     Defendant Michael Pircio shall instruct SHS to relinquish and return to FirstEnergy,

upon the conclusion of the SEC Investigation, all versions of Plaintiffs' data or information that

Defendant Michael Pircio provided to SHS. Until the conclusion of the SEC Investigation,

Defendant Michael Pircio shall instruct SHS to maintain the confidentiality of Plaintiffs' data and

information and not to disclose it except to the SEC in furtherance of the SEC Investigation, or as

otherwise instructed or ordered by the SEC. Furthermore, nothing in this Stipulated Injunction

shall be construed as prohibiting Defendant Michael Pircio from cooperating with the SEC

Investigation or investigation by any other government agency.


SO STIPULATED BY ALL PARTIES:


Date:   -----------
                                          LAURA A. HAUSER, counsel for Michael Pircio



Date:   -----------
                                          GREGORY J. PHILLIPS, counsel for FirstEnergy
                                          Corp.



Date:   -----------
                                          STEPHEN BALES, counsel for Clearsulting LLC.




13752555 v3
SO ORDERED:

Date: ----------
                   DISTRICT JUDGE PAMELA A. BARKER




13752555 v3
      anford                                                                         Sanford Heisler Sharp, U,P
                                                                                     700 Pennsylvania Ave. SE, Suite 300
       etsler                                                                        Washington, D.C. 20003
                                                                                     Telephone: (202) 499-5200
        harp
         LLP '
                                                                                     Fax: (202) 499-5199
                                                                                     www.sanfordheisler.com

H. Vincent McK11ightJr., DC Managing Partner
(202) 499-5211
vmcknight@sanfordl1eislcr.com                     New York I Washington D.C. I San Francisco I San Diego I Nashville I Baltimore


                                               September 2, 2020

VIA ELECTRONIC MAIL
John N. Dagon, Esq.
Benesch Friedlander Coplan & AronoffLLP
jdagon@beneschlaw.com

Re: FirstEnergy Corp. et al. v. Michael Pircio - NJ). Ohio Case No. l-20-01966

Dear Mr. Dagon,

        We write you in response to FirstEnergy Corp.'s ("FirstEnergy") and Clearsulting LLC's
("Clearsulting") filing of a Complaint and Motion for Temporary Restraining Order and Preliminary
Injunction against Michael Pircio on September 1, 2020.

        As you know, we only received notice ofthe filing last night and were not representing Mr. Pircio
in connection with this lawsuit. At this time, we do not intend to represent him in the above-captioned
matter. Accordingly, Mr. Pircio will need time to find counsel. In the meantime, however, we are willing
to participate in a telephone conference with the Court for the limited purpose-of discussing logistics on
how best to proceed under the circumstances.

        As we explained in a Jetter on August 21, 2020 addressed to Clearsulting that you received, Mr.
Pircio has shared a number of Clearsulting documents that potentially show a violation of law with his
counsel, and we in turn have shared these documents with a government agency.

       On August 7, 2020, we submitted information to the Securities and Exchange Commission
("SEC") concerning FirstEnergy and Clearsulting. Since then we have been in communication with
Brian D. Fagel, Assistant Director of the Public Finance Abuse Unit, and we intend to continue
cooperating with the SEC in its investigation. Mr. Fagel's contact information is below:

         Brian D. Fagel
         Email: fagelb@sec.gov
         Phone: (312) 886�0843

         In the August 21, 2020 letter, we also advised you that Mr. Pircio has not shared any company
information or documents with anyone other than his counsel and, through his counsel, with government
officials. On September 2, 2020, we confirmed in an email to you that neither we nor Mr. Pircio will disclose
the documents to anyone other than the government agency that is investigating this matter. And I want to
take this opportunity to reiterate that neither we nor Mr. Pircio will disclose the documents or information
with anyone other than the SEC. Your client is in no danger, imminent or otherwise, that any trade secrets
or other proprietary information or documentation will be shared with any competitors, or anyone other
John N. Dagon, Esq.
September 2, 2020
Page 2 of 2

than the SEC.

       Nathan H. Boninger, the Law Clerk to District District Judge Pamela A. Barker, contacted us
regarding a conference call to discuss scheduling with counsel for all parties. A partner at our firm, Kevin
Sharp, will join the telephone conference. We are available to speak later this afternoon or on Friday,
September 4, 2020. Please let us know what times work for you and we can contact Mr. Boninger to
schedule the conference.

       Please do not hesitate to contact me if you have any questions.

                                                       Sincerely,

                                                      ��4� ........,�
                                                      Vince McKnight

cc:    Kevin Sharp, Esq.
       Sanford Heisler Sharp, LLP
       ksharp@sanfordheisler.com

       Gregory J. Phillips, Esq.
       Benesch Friedlander Coplan & AronoffLLP
       GPhillips@beneschlaw.com

       Addisah Sherwood
       Benesch Friedlander Coplan & AronoffLLP
       ASherwood@beneschlaw.com

       Stephen M. Bales, Esq.
       Ziegler Metzger LLP
       sbales@zicglermetzger.com

       Brian F. Kampman
       Ziegler Metzger LLP
       bkampman@zieglermetzger.com
Stephen M. Bales
                                                                                              Bales Declaration, Exhibit 8
From:                                                 Phillips, Gregory J. <GPhillips@beneschlaw.com>
Sent:                                                 Wednesday, September 9, 2020 7:30 AM
To:                                                   Laura Hauser; Sherwood, Addisah; Dagon, John; Stephen M. Bales; Brian F. Kampman
Cc:                                                   Marc Dann
Subject:                                              RE: FirstEnergy Corp. v. Pircio


Thanks, Laura. I am filing the stipulation now and will be in touch on the flash drive.
Gregory J. Phillips
Vice Chair, Litigation Practice Group and
Chair, Business Litigation Practice Group
Benesch, Friedlander, Coplan & Aronoff LLP
200 Public Square, Suite 2300
Cleveland, OH 44114-2378
Direct: 216.363.4472 I Fax: 216.363.4588 I Mobile: 216.905.2173
gphillips@beneschlaw.com I www.beneschlaw.com
Confidentiality Notice to Incorrect Addressee: www.beneschlaw.com/confidentialltynotice


From: Laura Hauser<laura@HauserLawLLC.com>
Sent: Tuesday, September 8, 2020 8:45 PM
To: Phillips, Gregory J.<GPhillips@beneschlaw.com>; Sherwood, Addisah<ASherwood@beneschlaw.com>; Dagon, John
<JDagon@beneschlaw.com>; sbales@zieglermetzger.com; bkampman@zieglermetzger.com
Cc: Marc Dann<mdann@dannlaw.com>
Subject: Re: FirstEnergy Corp. v. Pircio

*** EKternal E..Mail - Use Caution *H
Greg
Sorry for the delay in getting back to you. We approve this form of the Injunction. Feel free to insert /s/ Laura A.  11



Hauser" on the signature line on my behalf. I am working on imaging the flash drive (might be done tomorrow morning)
and will let you know when I can forward that to you. Let me know how you want me to deliver the flash drive to you.

Best,
Laura A. Hauser, Esq.

            HAUSER•LAW

3713 Longwood Court I Cleveland Heights, Ohio 441181216.536.8810
_kaura@HauserLawLLC.com I www.HauserLawLLC.com




From: "Phillips, Gregory J. 11 <GPhillips@beneschlaw.com>
Date: Tuesday, September 8, 2020 at 3:33 PM
To: Laura Hauser <laura@HauserLawLLC.com>, "Sherwood, Addisah" <ASherwood@beneschlaw.com>,
"Dagon, John" <JDagon@beneschlaw.com>, 11 sbales@zieglermetzger.com 11 <sbales@zieglermetzger.com>,
                                                                                          1
1bkampman@zieglermetzger.com11 <bl<ampman@zieglermetzger.com>
    1

Cc: Marc Dann <mdann@dannlaw.com>
Subject: RE: FirstEnergy Corp. v. Pircio

Laura,

As we discussed, attached is a revised draft removing the phrase "without Plaintiffs' authorization" from
paragraphs 1 and 2. Also attached is the Vincent McKnight letter that will be an exhibit.

Please call with any questions.
Gregory J. Phillips
Vice Chair, Litigation Practice Group and
Chair, Business Litigation Practice Group
Benesch, Friedlander, Coplan & Aronoff LLP
200 Public Square, Suite 2300
Cleveland, OH 44114-2378
Direct: 216.363.4472 I Fax: 216.363.4588 I Mobile: 216.905.2173
gphillips@beneschlaw.com I yyww,beneschlaw.com
Confidentiality Notice to Incorrect Addressee: www.beneschlaw.com/confidentialitynotice


From: Phillips, Gregory J.
Sent: Tuesday, September 8, 2020 3:00 PM
To: 'Laura Hauser' <laura@HauserLawLLC.com>; Sherwood, Addisah <asherwood@beneschlaw.com>; Dagon, John
<jdagon@beneschlaw.com>; sbales@zieglermetzger.com; bkampman@zieglermetzger.com
Cc: Marc Dann <mdann@dannlaw.com>
Subject: RE: FirstEnergy Corp. v. Pircio

Laura,

Attached is redline of the draft you circulated this morning. In addition to our redlined changes, it incorporates
almost all of your revisions and has a few explanatory comments. Please call my cell phone below with any
questions.

Thanks,
Gregory J. Phillips
Vice Chair, Litigation Practice Group and
Chair, Business Litigation Practice Group
Benesch, Friedlander, Coplan & Aronoff LLP
200 Public Square, Suite 2300
Cleveland, OH 44114-2378
Direct: 216.363.4472 I Fax: 216.363.4588 I Mobile: 216.905.2173
gphilllps@beneschlaw.com I www.beneschlaw.com
Confidentiality Notice to Incorrect Addressee: www.beneschlaw.com/confidentialitynotice


From: Laura Hauser <laura@HauserLawLLC.com>
Sent: Tuesday, September 8, 2020 9:24 AM
To: Phillips, Gregory J.<GPhillips@beneschlaw.com>; Sherwood, Addisah <ASherwood@beneschlaw.com>; Dagon, John
<JDagon@beneschlaw.com>; sbales@zieglermetzger.com; bl<ampman@zieglermetzger.com
Cc: Marc Dann <mdann@dannlaw.com>
Subject: Re: FirstEnergy Corp. v. Pircio

                                                                                          2
*** External E-Mail - Use Caution***
Greg
Attached is a revised version of the Stipulated Injunction for your review. Please let us know if we can agree on a form
of this Stipulation or if we need to schedule a call today for further discussion. Thank you.

Best,
Laura A Hauser, Esq.

            HAUSER•LAW

3713 Longwood Court/ Cleveland Heights, Ohio 44118 / 216.536.8810
Laura@HauserLawLLC.com / www.HauserLawLLC.com




From: 11 Phillips, Gregory J. 11 <GPhillips@beneschlaw.com>
Date: Monday, September 7, 2020 at 4:35 PM
To: Laura Hauser <laura@HauserLawLLC.com>, 11 Sherwood, Addisah" <ASherwood@beneschlaw.com>,
"Dagon, John" <JDagon@beneschlaw.com>, "sbales@zieglermetzger.com" <sbales@zieglermetzger.com>,
"bkampman@zieglermetzger.com" <bkampman@zieglermetzger.com>
Cc: Marc Dann <mdann@dannlaw.com>
Subject: RE: FirstEnergy Corp. v. Pircio

Laura,

Thank you for your letter. With respect to resolving the TRO before Wednesday, I think a written proposal is
the most efficient way to proceed. In particular, we'd ask you and Marc to provide any redlined changes you
feel are needed to the draft stipulated injunction I sent to Vince McKnight Friday morning. (A copy is attached
in the event you don't have it.) After receiving a redline, we can assess whether a call tomorrow is necessary.

Regards,

Gregory J. Phillips
Vice Chair, Litigation Practice Group and
Chair, Business Litigation Practice Group
Benesch, Friedlander, Coplan & Aronoff LLP
200 Public Square, Suite 2300
Cleveland, OH 44114-2378
Direct: 216.363.4472 I Fax: 216.363.4588 I Mobile: 216.905.2173
gphlllips@beneschlaw.com I www.beneschlaw.com
Confidentiality Notice to Incorrect Addressee: www.beneschlaw.com/confidentialitynotice


From: Laura Hauser<laura@HauserLawLLC.com>
Sent: Monday, September 7, 2020 2:58 PM
To: Phillips, Gregory J.<GPhillips@beneschlaw.com>; Sherwood, Addisah<ASherwood@beneschlaw.com>; Dagon, John
<JDagon@beneschlaw.com>; sbales@zieglermetzger.com; bkampman@zieglermetzger.com
Cc: Marc Dann<mdann@dannlaw.com>
Subject: FirstEnergy Corp. v. Pircio


                                                                                          3
*** External E-Mail - Use Caution ***
Dear Counsel,

Please see attached letter.

Best,
Laura A. Hauser, Esq.

       HAUS.ER, LAW


3713 Longwood Court I Cleveland Heights, Ohio 441181216.536.8810
Laura@HauserLawLLC.com / www.HauserLawLLC.com




                                                             4
